DETAILED ACTION
This office action is in response to the amendment filed April 12, 2022 in which claims 1, 2, 4, 5, 9-20, 23-27, 38, and 40-50 are presented for examination, claims 7, 8, 21, 22, and 39 are withdrawn, and claims 3, 6, and 28-37 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Non-Final Office Action mailed January 18, 2022, Examiner incorrectly indicated that Applicant elected Species A (Frameless) in response to the Restriction Requirement mailed October 7, 2021.  As Applicant informed Examiner in an Applicant Initiated Interview conducted on March 22, 2022, Applicant actually elected Species C (Rimless).  Applicant additionally elected Species D (Gradual Transition) as was corrected indicated in the Non-Final Office Action mailed January 18, 2022.  Examiner’s inadvertent error in the Non-Final Office Action mailed January 18, 2022 fortunately did not adversely affect examination and the error is merely documented here for clarity of the record.

Response to Arguments
Applicant’s First Argument:  Objection to claim 11 should be withdrawn in view of current amendments to claim 11.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive. The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claims 9, 10, 12, 14, 24, 26, and 38-48 under 35 USC 112(b) should be withdrawn in view of current amendments to the claim.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 and/or 35 USC 103 over various cited references as applied in the Non-Final Office Action mailed January 18, 2022 should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends from claim 3, which is canceled.  For purposes of examination, claim 15 will be interpreted as depending from claim 1.  
Claim 23 is objected to because of the following informalities:  Claim 23 depends from claim 15 which depends from canceled claim 3.  Upon information and belief, claim 23 should depend from claim 16 and will therefore be interpreted as such.  Examiner further respectfully notes that withdrawn claim 22, which currently depends from claim 15 likely also should depend from claim 16.
Claim 24 is objected to because of the following informalities:  Claim 24 recites the limitation “the same as the goggle of claim 15” on lines 3-4.  However, upon information and belief, this limitation should be amended to recite “the same as the goggle of claim 16.”
Claim 25 is objected to because of the following informalities:  Claim 25 recites the limitation “the loop” on line 2.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a loop.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 23-25, 27, 38, 40-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0158064 Favre-Felix in view of 2018/0341286 Markovsky.
To claim 16, Favre-Felix discloses a goggle (1) (see Figures 1-4), comprising:
a cushion (5) having a first surface and second surface opposite the first surface, the second surface of the cushion opposite the first surface is configured to follow a contour of a face of a user when the goggle is being worn (see Figures 2-4),
wherein the cushion is configured to create a first pressure on the face of the user in a first zone (51) when the goggle is being worn, the first zone having a first compressibility (see Figures 2 and 4; paras. 0053, 0058), 
wherein the cushion is configured to create a second pressure on the face of the user in a second zone (53) separate from the first zone when the goggle is being worn, the second zone having a second compressibility different from the first compressibility (see Figures 2-4; para. 0064), and 
wherein the second pressure is different from the first pressure (para. 0064).
Favre-Felix discloses a goggle cushion having compression properties that vary across the cushion to better conform to the complex geometry of the human face that is made from foam (paras. 0020-0021, 0053).
Favre-Felix does not disclose a goggle cushion wherein the cushion comprises an additively manufactured, continuous and uninterrupted lattice structure.
However, Markovsky teaches a goggle cushion comprising an additively manufactured (para. 0035) continuous and uninterrupted lattice structure (20 of Figures 2-4) with the compressibility properties of the lattice structure being capable of being varied based on the structural configuration of the lattice structure (paras. 0027-0028).
Favre-Felix and Markovsky teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Favre-Felix to be an additively manufactured, continuous and uninterrupted lattice structure as taught by Markovsky because Markovsky teaches that this configuration is known in the art and beneficial for providing granular fit adjustment based on a wearer’s facial structure (para. 0033).  It would further have been obvious to one of ordinary skill in the art that an additively manufactured cushion could be produced relatively inexpensively.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 17, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the first zone is located along a brow region of the cushion and the second zone is located along a cheek region of the cushion, and
wherein the first pressure is greater than the second pressure (see Figures 2-4 of Favre-Felix; paras. 0058, 0062 of Favre-Felix).

To claim 18, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion is configured to create a third pressure on the face of the user in a third zone (52 of Favre-Felix) separate from the first and second zones when the goggle is being worn, wherein the third pressure is different from at least one of the first pressure and the second pressure (see Figures 2-4 of Favre-Felix; paras. 0053, 0059 of Favre-Felix).

To claim 19, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the third zone is located along a nose region of the cushion (see Figures 2 and 4 of Favre-Felix).

To claim 23, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle further comprising a frame (2 of Favre-Felix) configured to support a lens (3 of Favre-Felix), wherein the cushion is configured to attach to the frame (see Figures 1-3 of Favre-Felix; paras. 0044-0048 of Favre-Felix).

To claim 24, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion has a vented area (annotated Figures 2-3, see below).
The modified invention of Favre-Felix does not expressly teach a goggle wherein the vented area is between two and three times a vented area of a goggle with a foam-constant-compressibility cushion and a face standoff distance that is the same as the goggle of claim 16.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Favre-Felix such that the vented area is between two and three times a vented area of a goggle with a foam-constant-compressibility cushion and a face standoff distance that is the same as the goggle of claim 16 as a matter of routine optimization.  It would further have been obvious to one of ordinary skill in the art that a goggle with increased venting would provide increased comfort for the wearer.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).  

    PNG
    media_image1.png
    1008
    823
    media_image1.png
    Greyscale

To claim 25, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion comprises venting channels that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (annotated Figures 2-3 of Favre-Felix).

To claim 27, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion forms a closed loop on the interior surface of the goggle (annotated Figures 2-3 of Favre-Felix).

To claim 38, Favre-Felix discloses a goggle (1) (see Figures 1-4), comprising:
a lens (3);
a cushion (5) (see Figures 2-4),
a first surface of the cushion configured to mate with a portion of the goggle (see Figures 2-4); and
a second surface of the cushion opposite the first surface (see Figures 2-4), wherein first and second spring force constants at first (51) and second locations (53), respectively, on the second surface are different, where the first and second spring force constants are measured in a direction extending between the first surface and the second surface (see Figures 1-4; paras. 0052-0053, 0062-0064),
wherein the cushion is disposed adjacent to an interior surface of the lens (see Figures 1-4). 
Favre-Felix discloses a goggle cushion having compression properties that vary across the cushion to better conform to the complex geometry of the human face that is made from foam (paras. 0020-0021, 0053).
Favre-Felix does not disclose a goggle cushion wherein the cushion comprises a continuous and uninterrupted lattice structure comprising a plurality of lattice cells.
However, Markovsky teaches a goggle cushion comprising a continuous and uninterrupted lattice structure comprising a plurality of lattice cells (20 of Figures 2-4) with the compressibility properties of the lattice structure being capable of being varied based on the structural configuration of the lattice structure (paras. 0027-0028).
Favre-Felix and Markovsky teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Favre-Felix to be a continuous and uninterrupted lattice structure comprising a plurality of lattice cells as taught by Markovsky because Markovsky teaches that this configuration is known in the art and beneficial for providing granular fit adjustment based on a wearer’s facial structure (para. 0033).  It would further have been obvious to one of ordinary skill in the art that a cushion comprising a continuous and uninterrupted lattice structure could be manufactured by 3D printing (para. 0035).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 40, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle further comprising a frame (2 of Favre-Felix) to support the lens, wherein the cushion is attached to an interior surface of the frame (see Figures 1-4 of Favre-Felix).

To claim 41, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion further comprises a third spring force constant that is different from the first and second spring force constants at a third location (52 of Favre-Felix) on the second surface (see Figures 2-4 of Favre-Felix; paras. 0053, 0059 of Favre-Felix).

To claim 42, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the first location is located in a brow region of the cushion, the second location is located in a cheek region of the cushion, and the third location is located in a nose region of the cushion (see Figures 2-4 of Favre-Felix; paras. 0058, 0062 of Favre-Felix).

To claim 43, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the first spring force constant is greater than the second spring force constant and both the first and second spring force constants are greater than the third spring force constant (paras. 0053, 0058-0059, 0062-0064 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach wherein the first spring force constant is between approximately 100% to approximately 200% of an average baseline spring force constant of the entire cushion, the second spring force constant is between approximately 80% and approximately 150% of the baseline spring force constant, and the third spring force constant is between approximately 60% and approximately 130% of the baseline spring force constant.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of the modified invention of Favre-Felix such that wherein the first spring force constant is between approximately 100% to approximately 200% of an average baseline spring force constant of the entire cushion, the second spring force constant is between approximately 80% and approximately 150% of the baseline spring force constant, and the third spring force constant is between approximately 60% and approximately 130% of the baseline spring force constant through routine optimization in attempting to achieve a desired balance between comfort and performance for the goggle.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 44, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle further comprising:
a face layer (513 of Favre-Felix) attached to the second surface, wherein the face layer covers the entire second surface (see Figures 2-3 of Favre-Felix; para. 0058 of Favre-Felix).

To claim 45, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the lattice structure is at least twice the thickness of the face layer (see Figures 2-4 of Markovsky depicting lattice structure and Figures 2-3 of Favre-Felix depicting face layer 513).

To claim 47, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the lattice structure further comprises airflow channels that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (as depicted in Figure 2-4 of Markovsky, the open areas between beams 22 can be considered airflow channels as they would allow air into and out of a loop formed by cushion 20 of Markovsky).

To claim 48, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) further teaches a goggle wherein the cushion has a vented area (annotated Figures 2-3 of Favre-Felix).

Claims 1, 2, 4, 5, 9-11, 13-15, 20, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0158064 Favre-Felix et al. in view of US Pub No. 2018/0341286 Markovsky et al. (as applied to claim 16, above, regarding claim 20 and as applied to claim 38, above, regarding claim 50) and in further view of US Pub No. 2017/0290706 Chiang.
To claim 1, Favre-Felix discloses a goggle (1) (see Figures 1-4), comprising:
a cushion (5) having a first surface and a second surface opposite the first surface, the second surface of the cushion opposite the first surface is configured to follow a contour of a face of a user when the goggle is being worn (see Figures 2-4),
wherein the cushion has a first zone (51) with a first compressibility (see Figures 2 and 4; paras. 0053, 0058), and
wherein the cushion has a second zone (53) with a second compressibility that is greater than the first compressibility (see Figures 2-4; para. 0064), the second zone being adjacent to the first zone (see Figures 2-4).
Favre-Felix discloses a goggle cushion having compression properties that vary across the cushion to better conform to the complex geometry of the human face that is made from foam (paras. 0020-0021, 0053).
Favre-Felix does not disclose a goggle cushion wherein the cushion comprises a continuous and uninterrupted lattice structure.
However, Markovsky teaches a goggle cushion comprising a continuous and uninterrupted lattice structure (20 of Figures 2-4) with the compressibility properties of the lattice structure being capable of being varied based on the structural configuration of the lattice structure (paras. 0027-0028).
Favre-Felix and Markovsky teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Favre-Felix to be a continuous and uninterrupted lattice structure as taught by Markovsky because Markovsky teaches that this configuration is known in the art and beneficial for providing granular fit adjustment based on a wearer’s facial structure (para. 0033).  It would further have been obvious to one of ordinary skill in the art that a cushion comprising a continuous and uninterrupted lattice structure could be manufactured by 3D printing (para. 0035).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) teaches a goggle wherein the compressibility of the cushion varies in an immediate transition between the first and second zones (see Figures 2-4 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach a goggle wherein the compressibility of the cushion varies in a gradual transition between the first and second zones.
However, Chiang teaches a goggle cushion comprising a lattice structure (see Figures 4A-4C; para. 0025) wherein a compressibility of the cushion varies in a gradual transition between first and second zones to conform to the complex surface contours of the face of a wearer (paras. 0016, 0025).
The modified invention of Favre-Felix and Chiang teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Favre-Felix such that the compressibility of the lattice structure varies in a gradual transition between first and second zones as taught by Chiang because Chiang teaches that this configuration is known in the art and beneficial for conforming to the complex surface contours of the face of a wearer (para. 0025).  It would further have been obvious to one of ordinary skill in the art that a wearer would be less likely to feel variances in cushioning/support with a goggle cushion having gradually varying compressibility compared to a goggle cushion having immediately varying compressibility, providing comfort for the wearer.

To claim 2, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein the first zone is located in a brow region of the cushion that is configured to contact the brow of a user when the goggle is being worn, and wherein the second zone is located in a cheek region of the cushion that is configured to contact the cheek of a user when the goggle is being worn (see Figures 2-4 of Favre-Felix; paras. 0058, 0062 of Favre-Felix).

To claim 4, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein the cushion has a third zone (52 of Favre-Felix) with a third compressibility greater than the second compressibility, wherein the third zone is located in a nose region of the cushion that is configured to contact the nose of a user when the goggle is being worn (see Figures 2-4 of Favre-Felix; paras. 0053, 0059 of Favre-Felix).

To claim 5, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein a spring force constant of the cushion as measured in a direction perpendicular to the second surface varies with a depth of compression (paras. 0054-0055 of Favre-Felix).

To claim 9, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle further comprising a frame (2 of Favre-Felix) configured to support a lens (3 of Favre-Felix), wherein the first surface is configured to attach to the frame (see Figures 1-3 of Favre-Felix; paras. 0044-0048 of Favre-Felix).

To claim 10, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein the cushion has a vented area (annotated Figures 2-3).
The modified invention of Favre-Felix does not expressly teach a goggle wherein the vented area is between two and three times a vented area of a goggle with a foam-constant-compressibility cushion and a face standoff distance that is the same as the goggle of claim 1.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Favre-Felix such that the vented area is between two and three times a vented area of a goggle with a foam-constant-compressibility cushion and a face standoff distance that is the same as the goggle of claim 1 as a matter of routine optimization.  It would further have been obvious to one of ordinary skill in the art that a goggle with increased venting would provide increased comfort for the wearer.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).  

To claim 11, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein the cushion comprises venting channels that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (annotated Figures 2-3 of Favre-Felix).

To claim 13, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein a face pressure in the first zone is greater than a face pressure in the second zone (paras. 0058, 0062-0064 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach a goggle wherein a baseline face pressure of the cushion is a face pressure in the first zone, and wherein a face pressure in the second zone is between approximately 30% to approximately 80% of the baseline face pressure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of the modified invention of Favre-Felix such that the face pressure in the second zone is between approximately 30% to approximately 80% of the face pressure in the first zone through routine optimization in attempting to achieve a desired balance between comfort and performance for the goggle.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 14, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein a face pressure in the first zone is greater than a face pressure in the second zone and wherein the face pressures in the first and second zones are both greater than a face pressure in the third zone (paras. 0053, 0058-0059, 0062-0064 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach a goggle wherein a baseline face pressure of the cushion is a face pressure in the first zone wherein a face pressure in the second zone is between approximately 30% to approximately 80% of the baseline face pressure, and wherein a face pressure in the third zone is between approximately 25% to approximately 80% of the baseline face pressure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of the modified invention of Favre-Felix such that wherein a face pressure in the second zone is between approximately 30% to approximately 80% of the face pressure in the first zone and wherein a face pressure in the third zone is between approximately 25% to approximately 80% of the baseline face pressure through routine optimization in attempting to achieve a desired balance between comfort and performance for the goggle.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 15, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein the lattice structure is additively manufactured (para. 0035 of Markovsky).

To claim 20, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) teaches a goggle wherein the second zone and the first zone are adjacent to each other, and wherein the cushion is configured to have an immediate transition between the second pressure and the first pressure through the regions of the second and first zones immediately adjacent to each other (see Figures 2 and 4 of Favre-Felix; para. 0064 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach a goggle wherein the pressure of the cushion varies in a gradual transition between the first and second zones.
However, Chiang teaches a goggle cushion comprising a lattice structure (see Figures 4A-4C; para. 0025) wherein a pressure of the cushion varies in a gradual transition between first and second zones to conform to the complex surface contours of the face of a wearer (paras. 0016, 0025).
The modified invention of Favre-Felix and Chiang teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Favre-Felix such that the pressure of the lattice structure varies in a gradual transition between first and second zones as taught by Chiang because Chiang teaches that this configuration is known in the art and beneficial for conforming to the complex surface contours of the face of a wearer (para. 0025).  It would further have been obvious to one of ordinary skill in the art that a wearer would be less likely to feel variances in cushioning/support with a goggle cushion having gradually varying pressure compared to a goggle cushion having immediately varying pressure, providing comfort for the wearer.

To claim 49, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky and Chiang, as detailed above) further teaches a goggle wherein a characteristic of the lattice structure corresponding to a compressibility of the cushion varies between the first zone and the second zone (paras. 0027-0028 of Markovsky and para. 0025 of Chiang).

To claim 50, the modified invention of Favre-Felix (i.e. Favre-Felix in view of Markovsky, as detailed above) teaches a goggle wherein the transition between the first and second spring constants is immediate (see Figures 2 and 4 of Favre-Felix; para. 0064 of Favre-Felix).
The modified invention of Favre-Felix does not expressly teach a goggle wherein the transition between the first and second spring constants is gradual.
However, Chiang teaches a goggle cushion comprising a lattice structure (see Figures 4A-4C; para. 0025) wherein the transition between the first and second spring constants is gradual to conform to the complex surface contours of the face of a wearer (paras. 0016, 0025).
The modified invention of Favre-Felix and Chiang teach analogous inventions in the field of goggle cushions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Favre-Felix such that wherein the transition between the first and second spring constants is gradual as taught by Chiang because Chiang teaches that this configuration is known in the art and beneficial for conforming to the complex surface contours of the face of a wearer (para. 0025).  It would further have been obvious to one of ordinary skill in the art that a wearer would be less likely to feel variances in cushioning/support with a goggle cushion having gradually varying pressure compared to a goggle cushion having immediately varying pressure, providing comfort for the wearer.

Allowable Subject Matter
Claims 12, 26, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732